Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 18-30 and 34-48 are canceled.  Claims 1-17 and 31-33 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-17 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ansel et al. (U.S. Patent Application Publication No. 2015/0081773, hereinafter Ansel) 
 	With respect to claim 1, Ansel discloses a method of enabling collaboration by multiple users on an encrypted document stored in a cloud computing network, the encrypted document associated with a first user having a first user account in the cloud computing network, the method comprising (Abstract):

 	requesting the unconfirmed user to login to a second user account on the cloud computing network; authenticating the identity of the unconfirmed user as the second user;
 	upon authenticating the identity of the unconfirmed user as the second user, decrypting the encrypted document to generate a decrypted document; storing the decrypted document in the first user account; granting the second user access to the decrypted file simultaneously to access granted to the first user; subsequent to the first user or the second user editing the decrypted document, encrypting an edited version of the decrypted document  (e.g. Ansel, Fig. 1, paragraphs, 0022-0024, 0030, 0039, 0054 and 0085 “…web-based document creation and editing in a collaborative environment including a cloud-based platform..allow for real-time data synchronization between a plurality of collaborators…currently being accessed…scalability of the system is dynamic and is automatically determined based on system use at any given time…” (e.g. Ansel, paragraph 0022); “…a host system 110 hosts the collaboration platform which enables users to simultaneously create, view, edit annotate, store, share…” (e.g. Ansel, paragraph 0024; “…once a Note has been created and the creator of that note has invited other collaborator…” (e.g. Ansel, paragraph 0039); “…private network” (e.g. Ansel, paragraph 0030, authentication required) “The node 316 is also responsible for persisting updated notes…updated versions of the notes are persisted to an in-memory cache of the notes…the data in the buffering layer is actively encrypted…”(e.g. Ansel, paragraph 0054); “…The Node also reads encrypted data from the datastore 724 to process requests sent to it, and uses the decryption key to decrypt the data”(e.g. Ansel, paragraph 0085).
 	Ansel does not explicitly mention storing the edited version of the encrypted document in the first user account.  However, Ansel discloses the creator of the file initiate the invite after the file is created; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the file in the encrypted form in the file creator’s account.

With respect to claim 2, Ansel discloses the method of claim 1, wherein the identity of unconfirmed user as the second user is authenticated if the second user account is associated with the second user address (e.g. Ansel, paragraph 0030).

 	With respect to claim 3, Ansel discloses the method of claim 1, wherein authenticating the identity of unconfirmed user as the second user comprises:
 	sending an authentication message to the second user address; and
 	receiving a input from the unconfirmed user via the second user account based on the authentication message (e.g. Ansel, paragraph 0039).

 	With respect to claim 4, Ansel discloses the method of claim 3, wherein the input is a string contained in the authentication message (e.g. Ansel, paragraphs 0030 and 0039).


 	
With respect to claim 6, Ansel discloses the method of claim 1, wherein the second user address is an email address (e.g. Ansel, paragraphs 0030 and 0039). 
 	
With respect to claim 7, Ansel discloses the method of claim 1, wherein the public network destination is a uniform resource locator (URL) (e.g. Ansel, paragraphs 0030 and 0039).

 	With respect to claim 8, Ansel discloses the method of claim 1, wherein the decrypted document is hidden on the first user account (e.g. 0039 and 0085).

 	With respect to claim 9, Ansel discloses the method of claim 1, further comprising:
 	repeating the steps of encrypting the edited version of the decrypted document and storing the edited encrypted document in the first user account in response to the second user editing the decrypted document or the first user editing the decrypted document  (e.g. Ansel, Fig. 1, paragraphs, 0022-0024 and 0085).

 	With respect to claim 10, Ansel discloses the method of claim 9, wherein the repeating is conducted at regular intervals while the decrypted document is being accessed by one or more of the first user and the second user (e.g. Ansel, paragraphs 0022, 0024 and 0085).

 	With respect to claim 11, Ansel discloses the method of claim 1, wherein the encrypting of the edited version and storing of the edited encrypted document is performed on closing of the decrypted document by the first user or the second user (e.g. Ansel, paragraphs 0022 and 0024).

 	With respect to claim 12, Ansel discloses the method of claim 1, wherein the encrypting of the edited version and storing of the edited encrypted document is performed in response to detecting an edit to the decrypted document (e.g. Ansel, paragrpahs 0022, 0024 and 0085).

 	With respect to claim 13, Ansel discloses the method of claim 1, wherein the second user address is not associated with the cloud computing network (e.g. Ansel, paragraph 0030 and 0039).

 	With respect to claim 14, Ansel discloses the method of claim 1, wherein the second user address is associated with an enterprise (e.g. Ansel, paragraphs 0022 and 0024).

 	With respect to claim 15, discloses the method of claim 1, wherein granting the second user access comprises granting the second user read and/or write access to the decrypted document (e.g. Ansel, paragraphs 0024 and 0085).

With respect to claim 16, Ansel discloses the method of claim 1, further comprising:
(e.g. Ansel, paragraph 0039).

 	With respect to claims 17 and 31-33, the claims are method, computer medium and system claims that are similar to method claim 1.  Therefore, claims 17, 31-33 are rejected based on the similar rationale.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  	Ford et al. (U.S. Patent Application Publication No. 2017/0041296, hereinafter Ford) discloses a security exchange system for collaborative data exchange in cloud system.
Balinksky et al. (U.S. Patent Application Publication No. 2012/0185759) discloses system and method for collaborative editing a composit document.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434